DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Anderson on 12/20/2021.

3.	The application has been amended as follows:
In the claims:
1.  (Currently Amended) A method comprising:
	receiving, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a first available contact;
	after receiving the first available contact and while the first available contact is still available, receiving, by the at least one computer processor, a second available contact;
	receiving, by the at least one computer processor, a pairing strategy for pairing the first available contact and the second available contact associated with a contact center skill to agents for connection in a switch of the contact center system;
	selecting a first contact-agent pairing based on the pairing strategy comprising one of the first available contact and the second available contact;
	after selecting the first contact-agent pairing, determining a second contact-agent pairing based on the pairing strategy comprising a remaining contact of the first available contact and the second available contact;

	wherein either of the first available contact and the second available contact is able to be selected for the first contact-agent pairing regardless of whether the first and second available contacts have not previously interacted with any agent assigned to the contact center skill,
	wherein the pairing strategy is configured to improve aggregate outcomes on a metric for the first and second available contacts over a first-in first-out (FIFO) strategy or a random strategy.

2.  (Original)  The method of claim 1, wherein the first available contact has a higher expected outcome on the metric than the second available contact for a first agent, and wherein the first available contact has a higher expected outcome on the metric than the second available contact for a second agent.

3.  (Original) The method of claim 1, wherein the metric is at least one of: a sales conversion rate, a customer satisfaction score, and an average handle time.

4.  (Previously Presented) The method of claim 1, wherein the pairing strategy compares a percentile of an available agent with percentiles of at least the first available contact and the second available contact.

5.  (Previously Presented) The method of claim 1, wherein percentiles of the first available contact and the second available contact are based on the metric.

6.  (Original) The method of claim 1, wherein the pairing strategy is a behavioral pairing strategy.

7.  (Original) The method of claim 1, wherein the pairing strategy is a diagonal pairing strategy.

8.  (Currently Amended) A system comprising:
	at least one computer processor communicatively coupled to and configured to operate in a contact center system, wherein the at least one computer processor is further configured to:
		receive a first available contact;
		after receiving the first available contact and while the first available contact is still available, receive a second available contact;
		receive a pairing strategy for pairing the first available contact and the second available contact associated with a contact center skill to agents for connection in a switch of the contact center system;
		select a first contact-agent pairing based on the pairing strategy comprising one of the first available contact and the second available contact;
		after selecting the first contact-agent pairing, determine a second contact-agent pairing based on the pairing strategy comprising a remaining contact of the first available contact and the second available contact;

		wherein either of the first available contact and the second available contact is able to be selected for the first contact-agent pairing regardless of whether the first and second available contacts have not previously interacted with any agent assigned to the contact center skill,
		wherein the pairing strategy is configured to improve aggregate outcomes on a metric for the first and second available contacts over a first-in first-out (FIFO) strategy or a random strategy.

9.  (Original)  The system of claim 8, wherein the first available contact has a higher expected outcome on the metric than the second available contact for a first agent, and wherein the first available contact has a higher expected outcome on the metric than the second available contact for a second agent.

10.  (Original) The system of claim 8, wherein the metric is at least one of: a sales conversion rate, a customer satisfaction score, and an average handle time.

11.  (Previously Presented) The system of claim 8, wherein the pairing strategy compares a percentile of an available agent with percentiles of at least the first available contact and the second available contact.



13.  (Original) The system of claim 8, wherein the pairing strategy is a behavioral pairing strategy.

14.  (Original) The system of claim 8, wherein the pairing strategy is a diagonal pairing strategy.

15.  (Currently Amended) An article of manufacture comprising:
	a non-transitory computer processor readable medium; and
	instructions stored on the medium;
	wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in a contact center system and thereby cause the at least one computer processor to operate so as to:
		receive a first available contact;
		after receiving the first available contact and while the first available contact is still available, receive a second available contact;
		receive a pairing strategy for pairing the first available contact and the second available contact associated with a contact center skill to agents for connection in a switch of the contact center system;

		after selecting the first contact-agent pairing, determine a second contact-agent pairing based on the pairing strategy comprising a remaining contact of the first available contact and the second available contact;
		wherein any priority of the first and second available contacts is a same priority,
		wherein either of the first available contact and the second available contact is able to be selected for the first contact-agent pairing regardless of whether the first and second available contacts have not previously interacted with any agent assigned to the contact center skill,
		wherein the pairing strategy is configured to improve aggregate outcomes on a metric for the first and second available contacts over a first-in first-out (FIFO) strategy or a random strategy.

16.  (Original)  The article of manufacture of claim 15, wherein the first available contact has a higher expected outcome on the metric than the second available contact for a first agent, and wherein the first available contact has a higher expected outcome on the metric than the second available contact for a second agent.

17.  (Original) The article of manufacture of claim 15, wherein the metric is at least one of: a sales conversion rate, a customer satisfaction score, and an average handle time.



19.  (Previously Presented) The article of manufacture of claim 15, wherein percentiles of the first available contact and the second available contact are based on the metric.

20.  (Original) The article of manufacture of claim 15, wherein the pairing strategy is a behavioral pairing strategy.


Allowable Subject Matter
4.	Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1, 8, and 15, prior arts of record fail to teach or render obvious, alone or in combination a method, system, and an article of manufacture comprising the claimed components, relationships, and functionalities as specifically recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Quynh H Nguyen/
Primary Examiner, Art Unit 2652